ORDER

PER CURIAM.
Kelly S. Pitts (Defendant) appeals from a judgment of conviction of manufacture of a controlled substance, possession of methamphetamine paraphernalia with intent to use, and possession of a controlled substance. Defendant alleges trial court error in denying her motions to suppress evidence and statements and in denying her proffered alibi instruction. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not clearly err or abuse its discretion in denying Defendant’s motions to suppress evidence and statements because the evidence and statements were seized and obtained pursuant to the plain view and consensual search exceptions to the general search warrant rule. State v. Olson, 972 S.W.2d 359, 360 (Mo.App. E.D.1998). We also conclude that the trial court did not err in denying Defendant’s proffered alibi instruction because Defendant did not present sufficient evidence to support a finding that she was somewhere other than the place of commission, during the entire time of commission. State v. Poe, 857 S.W.2d 419, 422 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).